Fourth Court of Appeals
                                   San Antonio, Texas
                                       September 10, 2021

                                      No. 04-21-00279-CV

                                        Maryvel SUDAY,
                                           Appellant

                                                v.

                                          Ana SMITH,
                                           Appellees

                    From the County Court at Law, Val Verde County, Texas
                                  Trial Court No. 3644CCL
                       The Honorable Stephen B. Ables, Judge Presiding


                                         ORDER

        The reporter’s record was due August 9, 2021 but it was not filed. We therefore order the
official court reporters, Anna Renken Lafrenz and Lisa Blanks, to file the reporter’s record of the
proceedings had in this case by September 20, 2021. If the reporter’s record has not been filed
because the appellant has failed to pay or make arrangements to pay the reporter’s fee for
preparing the reporter’s record and the appellant is not entitled to appeal without paying the fee,
the court reporters are ordered to file a Notification of Late Record stating such fact by
September 15, 2021.



                                                     _________________________________
                                                     Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 10th day of September, 2021.



                                                     ___________________________________
                                                     MICHAEL A. CRUZ, Clerk of Court